 48DECISIONSOF NATIONALLABOR RELATIONS BOARDDenny'sRestaurant,Inc.'andLocal Joint ExecutiveBoard ofCulinary Workersand Bartenders,affiliat-ed with Hotel,Moteland Restaurant Employeesand Bartenders InternationalUnion, AFL-CIO,Petitioner 2Denny's Restaurant,Inc., Employer and PetitionerandLocal Joint Executive Board of Culinary Workersand Bartenders,affiliated with Hotel,Motel, andRestaurant Employees and Bartenders Internation-alUnion,AFL-CIO. Cases 20-RC-9140 and20-RM-1217October 21, 1970DECISION AND DIRECTION OF ELEC-TIONSBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consoli-dated hearing was held before Bernard T. Hopkins,Hearing Officer of the National Labor RelationsBoard.Following the hearing the parties filed briefs withtheRegional Director and thereafter, pursuant toSection 102.67 of the Board's Rules and Regulationsand Statements of Procedure, Series 8, as amended,the case was transferred to the Board for decision.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.On the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Joint Board is a labor organization withinthe meaning of Section 2(5) of the Act.3.The Employer contends in its petition filed inCase 20-RM-1217 that the Joint Board claims torepresent employees at three of its restaurants inOakland and one in Hayward, California, referred tobelow. It asserts that these locations and its restaurantIThe name of the Employer appears as amended at the hearing2The name of the Union appears as stipulated in Case 20-RC-9140 atthe hearing3Union Exhs 1, 3, and 4 indicate that "Local Joint Executive Board ofCulinaryWorkers and Bartenders" and "Joint Executive Board of theHotel and Restaurant Employees and Bartenders International Union,AFL-CIO, of Alameda County," are used interchangebly4CulinaryWorkers Alliance Local 31, Cooks' Union Local 228, andBartenders Union Local 525Culinary Workers and Bartenders Local No 823.at Emeryville, California, for which the Joint Boardfiled a representation petition in Case 20-RC-9140,constitute the only appropriate unit. However, it iswilling to have elections conducted at each locationshould the Board determine separate units areappropriate.The Joint Board contends, in its petition filed inCase 20-RC-9140, that a unit confined to employeesat Emeryville is an appropriate unit and that a five-location unit is inappropriate.Moreover, it assertsthat it disclaims any interest in representing employ-ees at locations other than Emeryville and thus theRM petition must be dismissed.The Joint Board, according to evidence in therecord,3 comprises various constituent local unions inAlameda County, California, including three inOakland4 and one in Hayward.5 Sometime prior to1969, these locals were parties to a collective-bargain-ing agreement with the East Bay Restaurant OwnersAssociation,ofwhich Prings' Coffee Shop andRestaurant was a member. Following the Employer'spurchase of Pring's assets with a view to operating itsown restaurants at the former Prings' locations, theHayward local, and the Joint Board on behalf of theOakland locals, on January 29 and 31, 1969, notifiedthe Employer of the respective bargaining agreementscovering Prings' employees at Hayward and Oakland,and requested bargaining. Following the Employer'srefusal on February 13 to recognize the Unions, theHayward local and the Joint Board, by letters ofFebruary 20 and 21 containing identical language,advised the Employer: "we expect to have ourrepresentation rights with respect to these locationsrecognized." On April 28, the Hayward local made afurther inquiry of the Employer as to when it intendedto open new restaurants at the Prings' locations atOakland and Hayward, referring to an unsuccessful8(a)(5) charge filed by the Joint Board alleging thattheEmployer unlawfully refused to recognize theOakland and Hayward locals. It appears that theEmployer did not reply. Thereafter, immediatelyupon the Employer's opening of each of the fourrestaurants, later encompassed in Case 20-RM-1217,two of which at least are former Prings' restaurants,picketing commenced under the sanction of the JointBoard6 and continued without interruption to thetime of the hearing herein.?The Joint Board filed its petition in Case6The dates of opening of the four locations and beginning of picketingareHayward, June 10, 1969, East 18th Street, Oakland, June 16, and 595and 601 Hegenburger Road, Oakland, November 13 The Emeryvillelocation opened on July 15, 1969, but threatened picketing there nevermaterialized7The picket signs at the Oakland locations of the Employer read"Unfair, this restaurant does not employ Union members from Cooks' 228,Bartenders' 52, CulinaryWorkers' 31Do not patronize this nonunionrestaurant " The sign at the Hayward location of the Employer is the sameexcept that the named union is Local 823 At the bottom of each sign in186 NLRB No. 21 DENNY'S RESTAURANT, INC.20-RC-9140 on January 9, 1970. The following day,Calvarese,president of a Richmond, California,Culinary Workers local which had lost an election at arestaurant of the Employer at Pleasant Hill, Califor-nia,which is outside Alameda County, appeared atthe Employer's Emeryville, Alameda County, restau-rant encompassed in Case 20-RC-9140. Calvarese isalso the secretary-treasurer of the East Bay Coordi-nating Committee, which includes the locals involvedin the picketing herein. (We observe that a copy of aletterof August 25, 1969, from the attorney for theJoint Board to the Company's attorney (Union Exh.9) is marked for "Calvarese, Joint Board.") Calvaresedemanded of Fry, the Employer's areamanager, thatthe Employersigna contract for each of the fourpicketed locations, and referred to a future meetingwith the International Union at Las Vegas, Nevada,atWhich the picketing locals intended to obtainrecognition from the Employer.8 Fry refused to sign acontract or recognize any union.On January 23, 1970, the Employer filed the petitioninCase 20-RM-1217. On February 18 Calvaresearrangedameetingbetween union and employerrepresentatives, including the president of one of theOakland picketing locals (Faber) and the president ofthe Company(Butler).At the meeting held that dayCalvarese represented himself as the chairman of aneffort to organize the Employer and to obtain a "topdown" contract.9 Calvarese also tendered to Butler aproposed contract.10 Butler refused to sign. Thereaft-er,Calvarese arranged another meeting betweenButlerand the InternationalUnion'spresident(Miller), which was held on February 22, 1970, in LasVegas, Nevada. At this meeting Miller demanded ofButler that the Employer sign a national contract withthe Union. ii Butler again refused to sign.With respect to what happened at the meetings ofJanuary 10 and February 18 and 22, 1970, we rely onthe testimony set forth above rather than Calvarese'sdenials. The denialsseem inconsistentwith other factsof record. Calvarese's denials of his attempt to securerecognitionare inconsistentwith his other conduct,such as arranging the Las Vegas meeting at whichrecognitionwas requested by the International. Itseemsapparent from the record that Calvarese'sinterest in seeingthe Joint Board and its constituentlocals obtain recognition at the picketed locations andwin the election at Emeryville arose not only from hisposition as Joint Board representative, but also fromfine print is the legend"This is an advertising picket line and is not meantto stop deliveries or to organize employees "8This is Fry's testimony9This is testimonyby Directorof Personnel Kostlan,who was alsopresent at the meeting as a representativeof the Employer.10This is the testimonyof bothKostlan andCalvareseii This is thetestimony of Vice President for Finance Withers who wasalso present at the meeting as an employer representative49that of secretary-treasurer of the East Bay Coordinat-ing Committee, which was partially financed by thepicketing unions and was engaged in organizingactivitieswhich included the Employer. The recordalso shows that a representative of the East BayCoordinating Committee appeared at the picket lineatHayward, and that the East Bay Labor Journal,published by the Alameda County Labor Council, ofwhich the four picketing locals are members, referringto the inception of the picketing, quoted the JointBoard as saying that picketing would begin or wasensuing at Emeryville, at Hayward, and at two of thethreeOakland locations, in which it later came topass, and that Faber, who was not only president ofone of the picketing Oakland locals but was alsopresident of the East Bay Coordinating Committee,urged support of the picketing.We therefore find that the initial demands by theJoint Board or its constituent locals were for recogni-tion at two of the four locations involved in thesubsequent picketing. We also find that the picketingat all locations, in the absence of any evidence to thecontrary,and in the light of the reference toEmeryville where the Joint Board seeks recognition,tobe for the same object of initial immediaterecognition. At no time did the Joint Board changethe character of such recognitional picketing, not-withstanding the wording on the signs and theUnion's advice to other unions not to honor the picketlines.Despite the asserted disclaimer by the JointBoard at the hearing in Case 20-RM-1217, the samepicketing continued thereafter.Moreover, the testi-mony of Fry, Kostlan, and Withers and the filing ofthe petition at Emeryville further demonstrate thattheUnion's object was and is to obtain a contractfrom the Employer, including the four picketedlocations.Accordingly, in the light of the above unionconduct, which is inconsistent with the Joint Board'sasserted disclaimer,12 we find that the Joint Boardnever abandoned its original purpose in its picketingthrough its constituent locals to obtain immediaterecognition from the Employer, and that the contin-ued picketing and other conduct reveal the existenceof a question affecting commerce concerning therepresentation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.134.The Employer contends that the appropriate12 SeeAlen & O'HaraInvestments,Inc d/b/a Holiday Inn of Providence-Downtown,179NLRB No. 58 We find noment in theJointBoard'sfurther contention that the withdrawal or dismissalby the General Counselof chargesfiled by the Employer allegingviolations of Section8(b)(7)(C),basedon the picketingherein,precludes a findingof conductinconsistentwith the Union's asserted disclaimer13KennethWong,eta!, d/b/a Capitol Market No1, 145 NLRB 1430,1431-32 50DECISIONSOF NATIONALLABOR RELATIONS BOARDunit is one involving all five locations. However, it iswilling to have elections conducted in any one or all ofthese locations. The Union contends that only single-restaurantunits areappropriate.The restaurantsinvolved herein are operated directly or indirectly bythe Employer from its La Mirada, California, head-quarters through intermediate steps of supervision.Separate area supervisors for Denny's Restaurants,Sandy's Restaurants, and Sams Hofbrau, the restau-rants involved at the five locations, are ultimatelyresponsible to the general manager for the coffee-shopdivision, who has direct operational responsibility forall the restaurants under his jurisdiction throughouttheUnited States. There is a separate manager foreach restaurant who reports directly to the appropri-ate area supervisor. Each manager implements a laborrelations policy established on a companywide basisat the La Mirada headquarters and, subject to suchoverall policy, makes his own labor relations deci-sions,in coordination with those of other managers.Each manager recruits and hires employees, recom-mends discharges, and grants time off. Each is alsoengaged in local purchasing and inventory of opera-tional items.There have been no transfers orinterchange of employees from one restaurant toanother.In view of the autonomy each local managerexercisesover each restaurant and his discretion toimplementcorporatewide labor relations policies ashe seesfit,his control over hiring, his authority torecommend that employees be discharged, his author-itytogrant time off for personal reasons, hisresponsibility for the day-to-day operations of therestaurant, the lack of any interchange of employeesbetween the restaurants, and their geographicalseparation,we find thata singleunit of all fiverestaurants is not appropriate, and that each of thefive locations herein is an appropriate unit for the14Frisch's Big Boy Ili-Mar, Inc,147 NLRB 55115 In order to assure thatall eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the electionsshould haveaccess toa list of voters and theiraddresseswhichmay be used tocommunicate with themExcelsiorUnderwear The,156 NLRB 1236,N L.R B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directedthat an election eligibility list,containing the namesand addresses of all the eligible voters, must be filedpurposes of collective bargaining within the meaningof the Section 9(b) of the Act.14The parties have not disputed the composition ofthe units as described in the petitions filed. Accord-ingly, we find that the following employees constituteseparate units appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:Unit I:Allcooks,waitresses,dishwashers,cashiers, busboys, cook trainees, bartenders, chefs,carvers, and food handlers employed at Sandy'sRestaurant, 278 East 18th Street, Oakland, Cali-fornia, excluding clerical employees, guards, andsupervisors as defined in the Act.Unit II:All cooks, waitresses, dishwashers,cashiers, busboys, cook trainees, bartenders, chefs,carvers, and food handlers employed at Sandy'sRestaurant, 24895 Mission Boulevard, Hayward,California, excluding clerical employees, guards,and supervisors as defined in the Act.Unit III-All cooks, waitresses, dishwashers,cashiers, busboys, cook trainees, bartenders, chefs,carvers, and food handlers employed at Denny'sRestaurant, 601Hegenburger Road, Oakland,California, excluding clerical employees, guards,and supervisors as defined in the Act.Unit IV:All cooks, waitresses, dishwashers,cashiers, busboys, cook trainees, bartenders, chefs,carvers, and food handlers employed at Sam'sHofbrau, 595 Hegenburger Road, Oakland, Cali-fornia, excluding clerical employees, guards, andsupervisors, as defined in the Act.UnitAll cooks, waitresses, dishwashers,cashiers and miscellaneous helpers employed atDenny's Restaurant, East Shaw Boulevard andPowell Streets, Emeryville, California, excludingclericalemployees, guards, and supervisors asdefined in the Act.[Direction of elections 15 omitted from publication.]by the Employer with theRegional Director for Region 20 within7 days ofthe date ofthisDecision and Directionof Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be grantedby theRegional Director except inextraordinarycircumstancesFailure to comply withthis requirement shallbe grounds for setting aside the election wheneverproper objections arefiled